NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 12 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

URIEL AGUIRRE GUILLEN,                          No.    16-72887

                Petitioner,                     Agency No. A087-307-020

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Uriel Aguirre Guillen, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We grant the petition for review, and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
remand.

      When the BIA determined that Aguirre Guillen had not established the

requisite 10 years of continuous physical presence for cancellation of removal, it

did not have the benefit of the Supreme Court’s decision in Pereira v. Sessions,

138 S. Ct. 2105 (2018), which held that a notice to appear that fails to designate the

specific time or place of an alien’s removal proceedings does not trigger the stop-

time rule ending the alien’s accrual of continuous presence. We thus grant the

petition for review, and remand to the agency for further proceedings consistent

with Pereira.

      In light of our disposition, we do not reach Aguirre Guillen’s other

contentions.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    16-72887